MEMORANDUM **
Isaac Alcauter Barajas appeals from his guilty-plea conviction and 120-month sentence for distribution of a controlled substance, methamphetamine, in violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Barajas’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. The appellant has filed a pro se supplemental brief and the government has filed an answering brief. We have considered both.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal. To the extent Ba-rajas raises a claim of ineffective assistance of counsel, we decline to address it on direct appeal. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003).
Counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.